DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Sensor unit interpreted as a position or movement sensor in paragraph 0018
Data interface interpreted as radio module in paragraph 0032
Electrical energy storage device interpreted as button cell or lithium battery in paragraph 0054. 
Data storage interpreted as micro SD card in paragraph 0026
Data processing device interpreted as smart phone, tablet, or computer in paragraph 0054.
Computer unit interpreted as smart phone, tablet or computer in paragraph 0054
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sternberg (US 5879292) in view of Pelah (US 20120154751) further in view of DellaVecchia (US 4850376) 

at least one shell (20), wherein the shell is configured to at least partially cover an eye and its surrounding (Fig 2); and
 a sensor unit (42) comprising a position sensor, a movement sensor, or combinations thereof for the acquisition of movement data, position data, or combinations thereof (col. 5, lines 24-41);
 a microcontroller (46) for processing output signals of the position sensor, movement sensor, or combinations thereof (col. 5, lines 54-57, col. 6, lines 6, 44-67);
 a first data interface (32) (col. 4, lines 35-37) comprising a radio module (col. 4, lines 48-50) facilitating wireless bidirectional data communication between the microcontroller and the position sensor, movement sensor, or combinations thereof (col. 4, lines 35-38, 45-49); and 
an electrical energy storage device (26) comprising a battery (col. 6, lines 21- 25) for supplying electrical energy to at least the microcontroller and the data interface (col. 6, lines 19-25);
Sternberg is silent regarding wherein the sensor unit provides an indication of an orientation of wearer’s head; wherein a calibration of the sensor device for a unique determination of the position of the head of a user is carried out after initial donning of the eye patch by determining a position of an axis of the body in relation to the sensor device. Pelah teaches wherein the sensor unit provides an indication of an orientation of wearer’s head (paragraph 0131); wherein a calibration of the sensor device for a unique determination of the 
Sternberg/Pelah are silent regarding the shell being comprised of a bending resistant material. Dellavecchia teaches the shell being comprised of a bending resistant material (col. 1, lines 12-16, col. 3, lines 1-9, col.4, lines 3-4). Therefore, it would have been obvious at the time of the invention to modify Sternberg/Pelah’s eye patch material by Dellavechia’s eye patch material for the purpose of providing a shell that would not be too soft and hence is bend resistant to protect the eye entirely.  
Regarding claim 2, Sternberg discloses wherein a data storage unit comprising a memory card is assigned to the sensor unit and wherein the data storage unit is permanently or temporarily coupled with at least one of the position sensor and the movement sensor for storage of at least part of the movement data, position data, or combinations thereof acquired by the respective sensor (view claim 11).  
Regarding claim 3, Sternberg discloses wherein the sensor unit includes an acoustic signal output (col. 7, lines 18-22).  
Regarding claim 4, Sternberg discloses wherein the microcontroller includes a signal source for generating an absolute or relative time index (view claim 4).  
Regarding claim 5, Sternberg discloses wherein time index, movement data, position data, or combinations thereof are stored in the data storage unit and transferable via the data interface (view claims 11, 13, and 16). 

Regarding claim 7, Sternberg discloses wherein at least two of the parts of the sensor unit are integrated into a single component (Fig 2 and 4).  
Regarding claim 8, Sternberg discloses wherein the at least one shell comprises two shells and wherein at least one of the parts of the sensor unit is positioned therebetween (Fig 2) 
Regarding claim 9, Sternberg discloses method for the continuous detection of movement data, position data, or combinations thereof of a human or animal head using an eye patch (col. 5, lines 24-41) as recited in claim 1 to provide an indication of an orientation of a wearer’s head, and a data processing device (col. 6, lines 4-6) comprising:
Providing a data processing device (col. 6, lines 4-6) comprising: 
a computer unit (34) for processing data (col. 4, lines 35-58), 
a monitor (Fig 3) for displaying in visual form the processed data (col. 7, lines 18-22), and 
a second data interface comprising a radio module (col. 4, lines 48-50) facilitating wireless bidirectional communication with the computer unit (col. 4, lines 25-53); 
positioning the eye patch (col. 2, lines 33-37) at the eye (col. 2, lines 41-43) of a wearer; 
activating the sensor unit of the eye patch (col. 7, lines 30-40), 
transferring movement data, position data, or combinations thereof 
detected by the sensor unit to the data processing device (view claim 21), 
evaluating the transferred data in the data processing device (view claim 23); and 
displaying, storing, and combinations thereof the evaluated data (col. 7, lines 18-22).

Regarding claim 10, Sternberg discloses wherein the sensor unit communicates with a data storage unit comprising a memory card, wherein the data storage unit is permanently or temporarily connected with the sensor unit and wherein the movement data, position data, or combinations thereof are stored in the data storage unit and wherein the movement data, position data, or combinations thereof are additionally or alternatively transmitted via the data interface (view claim 11). 
Regarding claim 11, Sternberg discloses wherein the sensor unit includes a signal source for generating an absolute or relative time index, wherein the time index is transmitted to the data processing device and wherein the time index is additionally or alternatively stored in the data storage unit in conjunction with the movement data, the position data, or combinations thereof (view claim 4).  

Regarding claim 13, Sternberg discloses wherein the movement data, the position data, or combinations thereof scaled to at least one freely determinable desired value within an arbitrary coordinate system (col. 6, lines 30-35).  
Regarding claim 14, Sternberg discloses regarding wherein a deviation of the movement data, position data, or combinations thereof from the at least one freely determinable desired value triggers at least one action (col. 2, lines 27-62, col. 7, lines 18-22)-5-  International App. No.: PCT/EP2016/053170  Preliminary Amendment dated August 18, 2017 comprising a visual signal, an acoustical signal, a vibrational signal, an informational signal, or combinations thereof action, and wherein this at least one action involves, in particular, visual and/or acoustic information and/or information represented by at least one vibration signal.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new grounds of rejection e.g. Sternberg in view of Pelah in view of DellaVechia does not rely on the combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YASMEEN S WARSI/Examiner, Art Unit 3791